CRAWFORD, Judge
(concurring in the result):
In Article 121, Uniform Code of Military Justice, 10 USC § 921, Congress plainly prescribed:
(a) Any person subject to this chapter who wrongfully ... withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind—
(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny[.]
(Emphasis added.)
Notwithstanding Congress’ clear language, the majority opinion insists, based upon what at best could be called fragmen*131tary legislative history,* that the language of the statute may mean something entirely different from what is expressed. Thus the majority concludes that one can only be guilty of Article 121 larceny if one would have been guilty of the old common law offenses of larceny by trespass, embezzlement, or obtaining by false pretenses, as articulated in the forerunner to the UCMJ.
In any event, common law larceny includes the mistaken delivery of property. W. LaFave & A. Scott, Substantive Criminal Law § 8.2(g) at 342-43 (1986). It includes an individual who mistakenly receives an allowance and realizes his or her mistake at the moment and forms the intent to steal the property. Id. Of course, an individual who does not realize the mistake, such as overpayment for a complicated travel voucher, would not be guilty of larceny. But if the individual later learns of the mistake and has the requisite intent, there may be larceny. There is a “fictional notion of continuing trespass” to find the taking-and-asportation element. Id. § 8.5(f) at 366. It is unnecessary to decide whether this continuing-trespass notion applies in this case or whether a later-formed intent would be sufficient. Id. at 367.
The opinion of the Court of Military Review (quoted by the majority—35 MJ at 123-24) bears the same defect as the majority opinion. I would reverse the decision below and remand for a determination of whether the elements of wrongful withholding, as described in the Uniform Code of Military Justice and as charged in this case, were established.

The commentary, quoted in its entirety in the majority opinion, 35 MJ at 124, in no way expresses the view that Article 121 includes only certain common law offenses "no more and no less.” Id. at 124. I agree that the language suggests an amalgamation under one article of formerly distinct offenses and a rejection of technical distinctions between them. But nothing in the commentary indicates exclusivity or an intent to override the elements of the newly crafted statute.